Citation Nr: 1419225	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of brain tumor meningioma to include as secondary to unspecified radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION


The Veteran served on active duty from June 1970 to June 1973.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.

In May 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In April 2010, the Board denied the claim.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court). 

In a September 2011 memorandum decision, the Court vacated the Board's April 2010 denial and remanded the claim to the Board for further consideration.

In July 2012, the Board remanded the matter for additional development.

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains a brief from the Veteran's representative, and a notification letter from 2012.  VBMS does not contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2012, the Veteran requested VA to obtain his treatment records from the VA Medical Center (VAMC) in Dallas, Texas.  A subsequent supplemental statement of the case dated from December 2012 indicates that records from the Dallas VAMC from June 26, 2000 to December 3, 2011 had been considered.  The file contains a printout documenting the presence of CAPRI records.

However, the treatment records themselves have not been included in the paper claims file, or either of the two electronic files (Virtual VA and VBMS).  The records must be associated with the claims file prior to appellate adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

Also, in a November 2005 VA Form 21-4138, the Veteran stated he has been in receipt of disability benefits through the social security administration (SSA) since September 2005.  These records should also be requested.

Finally, pursuant to the Court's Memorandum Decision, in July 2012 the Board remanded the claim in order to obtain a medical opinion.  The Veteran in this case contends that he developed a brain tumor meningioma as due to exposure to radiation in service while performing his duties operating and repairing radio equipment.

In the remand directive, the Board specified that the opinion should be obtained from an "oncologist or similar expert regarding radiation and tumor development."  A medical opinion was obtained in August 2011.  The subsequent SSOC from October 2012 noted that the examiner was a "general medical examiner."  The Veteran's representative also noted this fact in a March 2014 brief.

On remand, an opinion from the requested examiner should be obtained, in light of the medical complexity of the matter.  Stegall v. West, 11 Vet. App. 268 (1998).  In so doing, the examiner should also address the large volume of medical literature provided by the Veteran supporting his contentions.

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file all treatment records pertaining to the Veteran from the Dallas VAMC.
If no records can be obtained, VA's efforts must be documented, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.

2.  The RO should attempt to obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.

If no records can be obtained, VA's efforts must be documented, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.

3.  Forward the Veteran's claims file to an oncologist or similar expert regarding radiation and tumor development. 

The Veteran need not be scheduled for physical examination unless such an examination is found to be necessary by the reviewing expert. 

After review of the entire record, the examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that the Veteran's brain tumor was incurred during service, or was caused by any incident therein, to include his work operating and repairing radio equipment.  The medical rationale for any opinion expressed must be provided.

In so doing, the examiner should address the large volume of medical literature provided by the Veteran supporting his contentions that he developed a brain tumor meningioma as due to exposure to radiation in service, including while performing his duties operating and repairing radio equipment.

4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures.   

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



